
	
		I
		111th CONGRESS
		1st Session
		H. R. 3143
		IN THE HOUSE OF REPRESENTATIVES
		
			July 9, 2009
			Mr. Rehberg
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Fort Peck Reservation Rural Water System Act
		  of 2000, to extend the authorization of appropriations for that
		  Act.
	
	
		1. Fort peck reservation rural
			 water system, MontanaSection
			 9 of the Fort Peck Reservation Rural Water System Act of 2000 (Public Law
			 106–382; 114 Stat 1457), is amended by striking, “over a period of 10 fiscal
			 years” each place it appears and inserting “through fiscal year 2015”.
		
